DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tinaphong (US 2011/0175461) in view of Shearer et al. (US 2010/0090656)

Re Claims 1 and 10; Tinaphong discloses a wireless power receiver and a method comprising (Fig. 2): 
an antenna assembly (2) configured to: receive radio frequency (RF) waves from a wireless power transmitter; and 
convert energy from the received RF waves into a usable current; (Par. 0033, current is considered as power) and 
a charger, (22) coupled to and distinct from the antenna assembly (2), configured to control, via circuitry (16) that is coupled with the charger (22), distribution of the usable current using one or more of a plurality of conduction paths: wherein the circuitry to instruct the charger to:(i) at a 
wherein: the circuitry that is coupled with the charger is configured to select the one or more of the plurality of conduction paths based at least in part on: a respective power requirement of the load, a respective power requirement of the storage element, and the usable current; and the storage element is separate and distinct from the load. (Par. 0035, 0041 and Fig. 2, when the switch is closed the device coupled to the receiver is charged and the charge current is always present when the receiver is receiving power from the transmitter)
Tinaphong does not necessarily disclose and (ii) at a second point in time that is distinct from the first point in time distribute the usable current to and from a storage element coupled with the charger using a second conduction path of the plurality of conduction paths,
(iii) at a third point in time that is distinct from the first point in time and the second point in time, simultaneously use the first and second conduction paths by distributing the usable current to the load using the first conduction path and distributing stored current from the storage element to the load while simultaneously using the first and second conduction paths; and
However, Shearer discloses  (ii) at a second point in time that is distinct from the first point in time distribute the usable current to and from a storage element coupled with the charger using a second conduction path of the plurality of conduction paths, (Fig. 18)
(iii) at a third point in time that is distinct from the first point in time and the second point in time, simultaneously use the first and second conduction paths by distributing the usable current to the load using the first conduction path and distributing stored current from the storage element to the load while simultaneously using the first and second conduction paths; (Fig. 20)


Re Claims 2 and 11; Tinaphong discloses wherein: the usable current is associated with a first voltage; and the wireless power receiver further comprises a boost converter (20), coupled to and distinct from the antenna assembly, configured to boost the first voltage of the usable current to a second voltage that is greater than the first voltage. (Par. 0037)

Re Claims 3 and 12; Tinaphong discloses wherein the boost converter is configured to boost the first voltage of the usable current to the second voltage according to the respective power requirement of the storage element. (Par. 0037 and 40).

Re Claims 4 and 13; Tinaphong discloses wherein the second voltage matches the respective power requirement of the storage element. (Par. 0037 and 0040).

Re Claims 5 and 14; Tinaphong discloses wherein the boost converter is configured to boost the first voltage of the usable current to the second voltage according to at least one of an impedance of the load and the respective power requirement of the load. (Par. 0070, the combination of 20 and 28 provides enough power 5v to power the load).

Re Claims 6 and 15; Tinaphong discloses wherein the second voltage matches at least one of the impedance and the respective power requirement of the load. (Par. 0070, the combination of 20 and 28 provides enough power 5v to power the load).

Re Claims 7 and 16; Tinaphong discloses further comprising a second boost converter (28) configured to boost the second voltage of the direct current to a third voltage that is greater than the second voltage, wherein the second boost converter is distinct from the boost converter.(Par 0070 converts 4.5v to 5v).

Re Claims 8 and 17; Tinaphong discloses wherein the second boost converter is configured to boost the second voltage of the direct current to the third voltage according to at least one of an impedance of the load and the respective power requirement of the load. (Par 0070 converts 4.5v to 5v).

Re Claims 9 and 18; Tinaphong discloses wherein the third voltage matches at least one of the impedance and the respective power requirement of the load. (Par 0070 converts 4.5v to 5v).

Response to Arguments
Applicant’s arguments with respect to claims 1-18 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449.  The examiner can normally be reached on Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL KESSIE/
03/09/2021